Case 5:20-cv-01617-DSF-SP Document 25 Filed 11/17/20 Page 1 of 1 Page ID #:136




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  WELLS FARGO BANK, N.A.                CASE NO.
                                        5:20−cv−01617−DSF−SP
               Plaintiff(s),
        v.                              Order to Show Cause re
  JOHN F. HAYES, et al.                 Dismissal for Lack of
                                        Prosecution
              Defendant(s).




        Default has been entered by the Clerk as to the remaining defendants. No
     motion for default judgment has been filed. Plaintiff is ordered to file a
     motion for default judgment on or before 12/18/20. Failure to file a default
     judgment motion by that date may result in sanctions, including dismissal for
     failure to prosecute.

       IT IS SO ORDERED.

  Date: November 17, 2020                    /s/ Dale S. Fischer
                                            Dale S. Fischer
                                            United States District Judge
